DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,5,6,9,10,11,15,16,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hundal (US 2005/0191964).
Claims 1 and 11.
Hundal discloses a method and a user equipment (42) comprising a processor and a memroy, for determining a frequency resource, comprising:
 for a hop in frequency domain, when a first part of a frequency resource of the hop is outside a first bandwidth part (Fig.15 shows BT frequency resource, illustrated as diamond head arrows, it outside the first bandwidth part, i.e., a middle part),  moving, by a user equipment (42), the frequency resource of the hop (Fig.16 shows the BT frequency resource are moved to the middle part) , such that the whole frequency resource of the hop is turned inside the first BWP, i.e., the middle part.

Claims 5, 6,15,16 


Claims 9 and 19. 
Hundal discloses the hop is one of uplink data channel or a uplink control channel. Paragraph [0032] describes the system 10 receives data from the transceivers.  Thus, data transmission from the transceiver is on a uplink data channel.

Claim 10.
Hundal disclose the first BWP, i.e., the middle part shown in Fig.16, is an active bandwidth part for the UE. 

Allowable Subject Matter
4.	Claims 2-4,7,8, 12-14,17,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632